MEMORANDUM OPINION


No. 04-05-00669-CV

IN RE WERNER ENTERPRISES, INC.

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Sarah B. Duncan, Justice
Phylis J. Speedlin, Justice
 
Delivered and Filed:   September 28, 2005

PETITION FOR WRIT OF MANDAMUS DENIED
            The court has considered relator’s petition for a writ of mandamus and motion for immediate
temporary relief. The court is of the opinion that relator is not entitled to the relief sought. See Tex.
R. App. P. 52.8(a). Accordingly, relator’s petition for a writ of mandamus and motion for immediate
temporary relief are denied. Relator shall pay all costs incurred in this proceeding.
 
                                                                                    PER CURIAM